DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.

Response to Amendment
The amendment filed on 1 November 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  applicant uses “calendar”, but the context of the claim makes it clear applicant is referring to the tool, not the schedule, and so it should be “calender”, as in the original claim 10.  Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-9, 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchler (US 2018/0031217 A1) in view of Westerheide (US 2004/0218395 A1).
With respect to claim 1:	Tuchler teaches “a rail element (100) for lighting systems, comprising a bar body (101) extending along a longitudinal axis (see Fig. 1b) and provided with an inner longitudinal channel (130) along the axis and open on a front surface of the body (see Fig. 1a), the bar body is made of aluminum or aluminum alloy (paragraph 143); and a pair of opposite insulating shells (120), made of an insulating material (paragraph 155) and housed in the channel along respective opposite lateral sides of the channel (see Fig. 1a) and extending parallel to each other and to the axis (see Fig. 1a); each shell being provided with one or more conductive tracks (121) extending along a respective side of the channel parallel to the axis (see Fig. 1b).
Tuchler does not specifically teach that the aluminum of the body bar is annealed, the body bar having been subjected to thermal treatment after extrusion so as to be cold bendable by a manual calendar.
However, Westerheide teaches a rail element 5 comprised of aluminum bar body 10, having been subjected to thermal treatment after extrusion (paragraph 28; it is annealed) so as to be cold bendable by a manual calendar (paragraph 28).
Note: “so as to be cold bendable by a manual calender” would be understood to mean that the bar body is soft enough to be bent by a hypothetical calender, that is, the claim does not actually require a calender.

With respect to claim 2:	Tuchler teaches “wherein each shell is provided with a pair of conductive tracks extending parallel to each other and one above the other and are separated by the insulating material of the shell (see Figs. 1b, 2)”.
With respect to claim 3:	Tuchler teaches “wherein the shells have respective faces facing towards each other in the channel (see Fig. 1a); and each track is partially embedded in the respective shell and protrudes from the face of the shell facing the opposite shell, having an exposed portion extending longitudinally parallel to the axis  along the channel (see Figs. 1b, 2)”.
With respect to claim 4:	Tuchler teaches “wherein the body has a thickness not higher than 12.5 mm, measured as the maximum distance between opposite surfaces of the body (paragraph 110)”.
With respect to claim 5:	Tuchler teaches “wherein the body is an extruded section bar (paragraph 143)”.
With respect to claim 7:	Tuchler teaches “a lighting system (Fig. 5a) comprising a rail element (100) and one or more lighting devices (500) supported by the rail element (see Fig. 5a); characterized in that the rail element is a rail element according to claim 1 (see above)”.
With respect to claim 8:	Tuchler teaches “wherein the one or more conductive tracks comprise a first conductive track used to electrically power one or more lighting 
With respect to claim 9:	Tuchler teaches “wherein the one or more conductive tracks comprise a first pair of conductive tracks used to electrically power one or more lighting devices (paragraph 160) and a second pair of conductive tracks used to carry data to control the one or more lighting devices (paragraph 160)”.
With respect to claim 11:	Tuchler teaches “wherein the one or more conductive tracks are formed as cables or bars (see Fig. 1a)”.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchler as applied to claim 1 above, and further in view of AlumeroTM (EN AW-6060 | DATA SHEET, AlumeroTM, page 2 (July 2018)).
With respect to claim 12:	Tuchler teaches “the rail element according to claim 1 (see above)”.
Tuchler does not specifically teach “wherein the body is comprised of magnesium and silicon as alloying elements”.
However, AlumeroTM teaches “wherein the body is comprised of magnesium and silicon as alloying elements (“Chemical composition according to EN573-3” table).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rail element of Tuchler with the allowing elements taught by AlumeroTM due to the art-recognized suitability of such an alloy where no special strength properties are required (AlumeroTM first paragraph).

However, AlumeroTM teaches “wherein the body is comprised of the magnesium and the silicon as main alloying elements (“Chemical composition according to EN573-3” table).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rail element of Tuchler with the allowing elements taught by AlumeroTM due to the art-recognized suitability of such an alloy where no special strength properties are required (AlumeroTM first paragraph).
With respect to claim 14:	Tuchler does not specifically teach “wherein the body is comprised of EN AW-6060 aluminium, T4 state”.
However, AlumeroTM teaches “wherein the body is comprised of EN AW-6060 aluminium (Title), T4 state (“Mechanical properties according to EN755-2” table).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the rail element of Tuchler with the allowing elements taught by AlumeroTM due to the art-recognized suitability of such an alloy where no special strength properties are required (AlumeroTM first paragraph).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875